27 So. 3d 120 (2010)
Marie MARION, Appellant,
v.
ORLANDO PAIN & MEDICAL etc., et al., Appellee.
No. 5D08-3613.
District Court of Appeal of Florida, Fifth District.
January 8, 2010.
Rehearing Denied February 11, 2010.
Jerry H. Jeffery, Maitland, for Appellant.
Donald N. Williams, of Donald N. Williams, P.A., Orlando, for Appellee.
PER CURIAM.
See Dickerson v. Feldman, 426 F. Supp. 2d 130 (S.D.N.Y.2006) (holding where plaintiff's stake in controversy disappears before there has been effort to certify class action, the action must be dismissed).
AFFIRMED.
ORFINGER, LAWSON and EVANDER, JJ., concur.